DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1, 4-9, 15, 19, and 21 have been considered but are moot in view of new ground of rejection.
Applicant argues support for amendments to the claims can be found at least in Figures 3A-3B and 7A-7D and the associated text of present application as originally filed. No new matter is introduced (page 1 of the remark). This argument is respectfully traversed.

Therefore, the specification does not have proper support for newly added limitation “in response…, the processor circuitry is configured to notify the user that the user has been looking at the second image without moving the second image form second area of the display..” as recited in currently amended claim 1.
display a second image in a second area that is not being broadcast, and switching the images based on eye tracking such that the second image is displayed in the first area and is being broadcast instead of the first image because nothing in Diao indicates that certain participant images on the screen are not broadcast, nothing in Shimy describes that the direction of users controls which content is being broadcast to other receivers. According, Diao, Swaminathan, Shimy fails to describes “the display circuitry is configured to control the display to display a first image of the plurality image …” (pages 2-4 of the Applicant’s remarks). This argument is respectfully traversed. 
	It is noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See for example, MPEP 2111.05, MPEP 2112.01(III). See also In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential) (discussing cases pertaining to non-functional descriptive material) see also BPAI’s decision in Appeal 2009-010851 (for Ser. No. 10/622,876) or BPAI’s decision in Ser. No. 11/709,170.	In this case, a particular types of data such as “broadcast content” and “images that is not being broadcast” could be considered as non-functional descriptive material and are not required to give patentable weight as indicated above. The “broadcast content” and “images that is not being broadcast” are only given weight to two types of data displayed on two different areas of the display.
	Nevertheless, Shimmy and its incorporated discloses the first area of the display corresponding to broadcast content and the second area of the display showing images that are not being broadcast (e.g., video window/PIP window of the display corresponding to broadcast content/real content of program being tuned and the second area such as area for EPG or Ad window showing images of program/website that is not being broadcasted (see for example, Shimy: para. 0039; Ward: col. 3, line 51-col. 4, line 6, col. 13, lines 32-49; col. 18, lines 25-40). Shimy also discloses displaying a first image in a first area corresponding to broadcast content, display a second image in a second area that is not being broadcast, and switching the images based on cursor/selection tracking such that the second image is displayed in the first area and is being broadcast instead of the first image (see for example, Shimy: para. 0039; Ward: col. 3, line 51-col. 4, line 6, col. 13, lines 32-49; col. 18, lines 25-40). The teaching of displaying a first image in a first area, display second image in second area and switching the images based on eye tracking such that the second image is display in the first area instead of the first image is already taught by Diao as discussed in the rejection. 
	Therefore, the combination of Diao, Swaminathan, Shimy discloses “the display circuitry is configured to control the display to display a first image of the plurality image …” as recited in the amended claim 1.
	 
Applicant also argues Diao, Lee, and Shimy fail to describe each of the feature of claim 15 because neither Lee nor Shimy suggest, in response to determining that the user’s gaze has returned to the screen, automatically resuming the video at a faster rate.  While both Shimy and Lee are directed to resuming video when a user’s attention returns to the screen, neither of these references describes that fast-forward is automatically used. While a user-selected fast forward function is shown in Shimy, nothing in Shimy suggests or motivates a function that would fast forward automatically in response to any determination of the user’s gaze. Instead, the well-known fast forward function of Shimy is performed in response to user selection of the fast forward function in a user interface. Ellis (US 2003/0149988) describes a similar function in para. 0165: “The user may catch up to the aired program during commercials or other progress of little interest by, for example, fast-forwarding.” As in Shimy, the user is required to select the fast-forward function, instead of automatically fast-forwarding the content as soon as the user’s gaze returns to the display. 
According, Diao, Lee, and Shimy fail to describe “in response to the determining that the user’s gaze has left the screen, controlling the display to pause the displayed video ….” (Pages 5-6 of the Applicant’s remarks). This argument is respectfully traversed.
	It is noted that the claim does not recite “automatically resuming the video at a faster rate”. Instead, claim 5 recites “..automatically resume the paused, displayed video image at a faster speed than a speed…” which could be interpreted as the resuming is automatically, but not the faster speed is performed automatically. Furthermore, the claim does not recites the function of “automatically resume the paused…” is performed without user interaction or user selection. Thus, limitation of “automatically resuming the video at a faster rate” could be interpreted as the automatically resuming the video at a faster rate is performed by software in response to user selection to catch up or fast forward the playback as described in Ellis, para. 0165; E430: figures 49, 50, 104, 106, 114 or described in Shimy as discussed in the rejection. 
	In addition, Lee discloses controller 190 track the point of gaze and control the display to remove at least some of the information displayed on the display when the point of gaze of the driver deviates from the screen of the display 170 and display the removed at least some of the information when the point of gaze of the driver is returned to the screen of the display 170 (see paragraphs 0395, 0401). Thus, Lee discloses when the user’s gaze leaves the displayed moving image, when the user’s gaze returns to the display moving image (when eye gaze point of driver deviates the display and when eye gaze point returns to the display) and control the display to pause the displayed moving image and resume the paused displayed moving image when eye gaze returns to the screen (removing displayed information when eye gaze point of driver deviates the display and display the removed displayed information when eye gaze point returns to the display).
	Shimy also discloses when the user leaves the area/room, content being displayed is paused and when the user is detected to returned to the area/room, the paused content is resumed (see for example, figures 11, 30; paragraphs 0007, 0137). Thus, it would have been obvious to one of ordinary skill that as the user leave the room, user eye gaze point is not on the screen of the first device in the room (content is paused) and when user is detected at the first device gain, the user looks at the screen and the paused content is resumed. 
	Shimy and its incorporated by references also discloses fast forward the paused content to match the point being playback with other user or to catch up the aired program (see Shimy as discussed in the rejection and US 20030149988: paragraph 0165). Thus, Shimy discloses controlling the display to automatically resume the paused/displayed moving image at a faster speed than speed at which the moving images were displayed in real time (speed of fast-forward/catch up is faster than normal speed of aired program and the fast-forward is performed by software, user does not control the speed during the fast-forward/catch up) until a time at which an elapsed of the displayed moving matches an elapsed time of the live moving images (until catch up with playback time of other user or aired program).
	Thus, the combination of Diao, Lee and Shimy disclose “in response to determining that the user’s gaze… automatically resume the paused, displayed video images at a faster speed than a speed at which the live video images were displayed in real time.
	It is also noted that the teaching of “automatically resuming/playing content in faster speed…” is well known in the art. See for example, US 20130347047: para. 0083.
	For the reasons given above, rejections of claims 1, 4-9, 15, 19 and 21 are discussed below.
Claims 2-3, 10-14, 16-18 and 20 have been canceled.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites limitation “…without moving the second image from the second area of the display” in line 22, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (see discussion in “response to argument” above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Diao (US 20130076853) in view of Swaminathan et al. (US 2014/0168056) and further in view of Shimy et al. (US 20110069940). 

Note: all documents that are directly or indirectly incorporated by reference in their entireties in Shimy (see paragraphs 0039, 0041, 0045, 0047, 0072, 0078, 0125) including Ser. No. 09/332,244 (corresponding to US 20030149988 –referred to as E988), US 6756,997 (referred to as Ward), Ser. No. 11/324,202 (corresponding to US 20100153885 –hereinafter referred to as Yates), US 20020174430 (referred to as E430) are treated as part of the specification of Shimy (see MPEP 2163.07 b).


Regarding claim 1, Diao discloses an image processing apparatus (see include, but are not limited to, figures 1b, 2, paragraphs 0037, 0040, 0137, 0140) comprising: 
 	display circuitry configured to control a display to simultaneously display a plurality of images associated with an event (display circuitry in client device associated with display device 31 configured to control a display to simultaneously display a plurality of nodes with images associated with an event such as a conference– see include, but are not limited to, figures 1b, 2, 20, paragraphs 0042-0043, 0045, 0047, 0053); 
eye tracking circuitry configured to track a position of at least one eye of a user viewing the displayed plurality of images (circuity associated with eye tracking system configured to track a position of at least one on eye of a user looking the displayed plurality of nodes with images - see include, but are not limited to, figures 1b, 2, 20, paragraphs 0037, 0040, 0137, 0140-0141); and
 processor circuitry configured to perform a predetermined operation associated with one of the plurality of images in accordance with the tracked position of the at least one eye of the user, the image processing apparatus further comprising user interface circuitry configured to receive a predetermined input from the user independent of the eye tracking circuitry  (processor configured to perform predetermined operation such as selecting one of the image of nodes/camera in accordance with the gaze position that the user is looking at, the client device further comprises user interface circuitry for user to touch or click or place a cursor, left/right in manual mode to receive input from user independent of the eye tracking circuitry/camera – see include, but are not limited to, figures 1b, 2, 20, paragraphs 0042-0047, 0137, 0140-0141), 
 wherein: 
the display circuitry is configured to control the display to display a first image of the plurality of images in a first area of the display (first image in first area is read on selected image locked “active node” region) and to display a second image of the plurality of images in a second area of the display, the first area of the display corresponding to video content and the second area of the display showing images that are not being broadcast (image in second area is read on image in other nodes associated with participant k, participant l, node D, etc., first area of display corresponding to real time/video content from camera and second area of the display showing images of participant that is not being broadcast – see include, but are not limited to, figures 1b, 2-4A, 20, paragraphs 0040-0048, 0140-0141);
 the eye tracking circuitry is configured, based on the tracked position of the at least one eye of the user, to determine that the user has been looking at the second image displayed in the second area of the display for longer than a predetermined time period (e.g., user is looking at second image/node of participant k for longer than a predetermine period, image/node of participant k associated with user new “gaze recipient”/looking position is locked as “active node” – see include, but are not limited to, figures 1b, 2-4A, 20, paragraphs 0042, 0049, 0053, 0075); 
in response to the determining that the user has been looking at the second image displayed in the second area for longer than the predetermined time period, the processor circuitry is configured to notify the user that the user has been looking at the second image (see include, but are not limited to, figures 1b, 2-4A, 20, paragraphs 0042-0046, 0049, 0053, 0075 – notifying by highlighting, providing with indicator or locking as “interactive node” in response to determining that the user has been looking at a particular node longer than a predetermined time period);
after the notifying the user that the user has been looking at the second image for longer than the predetermined time period, the user interface circuitry is configured to receive predetermined input (see include, but are not limited to, figures 1b, 2-4A, 20, paragraphs 0042-0046, 0049, 0053, 0075 –after the node is locked/highlighted to the user, control circuitry receives predetermined input to select content/image associated with the node); and
in response to receiving he predetermined input after the notifying the user that the user has been looking at the second image for longer than the predetermined time period, the processor circuitry is configured to control the display circuitry to control the display to display the second image at which the user is looking into the first area of the display in place of the first image, such that the second image is being transmitted instead of the first image (after the node is locked as “active node” or highlighted based on new gaze recipient (after looking at the node in order to move the cursor over to select the desired node/area), receiving input to control the display to move image associated with new gaze recipient/participant k into active mode region in place of the previous display image of participant j or node C such that the image associated with new gaze recipient is transmitted instead of the previous gazed recipient–see include, but are not limited to, figures 1b, 2-4A, 20, paragraphs 0040-0049, 0053, 0075, 0140-0141).
Diao discloses selected image/node is “frozen” during the screen transition (see for example, paragraph 0048). However, Diao does not explicitly disclose notifying user …without moving the second image from the second area of the display. Diao does not explicitly disclose the first area of the display corresponding to broadcast content.
Swaminathan discloses in response to determination that user has been looking at second image displayed in second area for longer than predetermined time period, processor circuitry is configured to notify the user has been looking at the second image without moving the second image from the second area of the display (in response to a determination that the user gaze lingers on interest area longer than a predetermined time period, notifying user by highlighting or displaying tag object at fixed location/tag object remains at the interest area or without moving the tag object from the area of interest of the display– see include, but not limited to, figures 8-10, paragraphs 0064, 068-0069);
Swaminathan also discloses after the notifying the user that the user has been looking at the second image for longer than the predetermined time period, the user interface circuitry is configured to receive predetermined input from the user (e.g., after the notifying/alerting user by highlighting/displaying tag object of interest area, receiving subsequent input to access hyperlink, interactive icons associated with the tag object to execute one or more application or other augmented Reality features – see include, but not limited to, figures 8-10, paragraphs 0063, 0064, 0068-0069, 0072-0075, 0077-0078, 0085);
in response to receiving the predetermined input after the notifying the user that the user has been looking at the second image for longer than the predetermined time period, the processing circuitry is configured to control the display to display the second image at which the user is looking (in response to receiving the predetermining input to select interactive icon, hyperlink, etc. associated with the tag object, control the display to display second image or content/augmented reality content associated with the selected tag object - – see include, but not limited to, figures 8-10, paragraphs 0063, 0064, 0068-0069, 0072-0075, 0077-0078, 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diao with the teaching including notifying user without moving second image from second area of display as taught by Swaminathan in order to yield predictable result such as improving efficiency of the eye gaze tracking algorithm in that continuous adjustments for a drifting gaze (e.g., due to the relative movement of the target object in the display) can be reduced (see paragraph 0064).
Diao does not explicitly disclose the predetermined input received from the user (after notifying the user) is independent of eye racking circuitry. However, Diao also discloses in manual mode, the participant “tells” the central server whom he is looking at, from example by selecting the image of a node from the display device 31 by touching the image on the screen, placing a cursor over the image and clicking, etc. (paragraph 0047) or in Dual-Camera Mode (DCM), DCM uses ANL function (the node is locked/notified to user in response to user looking at the node for longer than predetermined time as described in paragraph 0042) and EGG (eye gazing guiding as described in paragraphs 0044, 0067) function (see paragraph 0106) and in DCM with manual intervention, only one region on the screen is not degraded at any given moment. During the video conference, without any active interference from the input device, depending on the choice of the participant, either the core region or the share region is not degraded. Since other regions are degraded, the participant uses the input device to instruct the system to recover other region he want to look at. For example, the participant may use a mouse to move a cursor on the screen and, if the cursor stays in a certain region longer than a predetermined length of time, the corresponding node will be designated as the active node (paragraphs 0109-0110). Thus, it would have been obvious to one of ordinary skill in the art that the predetermined input (manual input) received is after notifying user of the object/area that the user is looking at in order to for user to accurately select the desired content as the point the user is looking at for display.
Shimy discloses display circuitry is configured to control the display to display a first image of the plurality of images in first area of the display and to display a second image of the plurality of images in a second area of the display, the first area of the display corresponding to broadcast content and the second area of the display showing images that are not being broadcast (display circuitry of set top box/user device is configured the display to display a first image of broadcast program/real time program in the video/PIP window of the display and to display a second image/still images related to other content such as future program, Internet content, VOD content, etc. in area such as Ad window or EPG area of the display, the area of video/PIP window corresponding to broadcast content/content of program being tuned, and the area of EPG or Ad window showing images/icons from guide, Internet website, or future program, VOD content, etc. that are not being broadcast (see include, but are not limited to, Shimy: figures 1-2, 9, paragraph 0039; Ward: col. 3, line 51-col. 4, line 6, col. 13, lines 32-49, col. 18, lines 25-40; E430: figures 33-34, 44); 
In addition or alternatively to Diao, Shimy (with its entirety incorporated by references) discloses after notifying user, user interface circuitry is configured to receive predetermined input from the user independent of eye tracking circuitry; and in response to receiving the predetermined input after notifying the user, processor circuitry is configured to control display circuitry to control a display to display second image at which the user is looking in first area of the display in place of the first image such that the second image is being broadcasted instead of the first image (after notifying user of selected image associated with area in EPG guide or Ad window that the is looking at for selection, receiving predetermined input selection via input device from a user such as selecting “Watched” or press “select” button independent of eye tracking circuitry to display the selected content and image of selected content is moved to the video window/PIP window to replace the first image of previously selected content such that the image of newly selected program/channel is being broadcasted instead of the image of previous selected program– see include, but not limited to, Shimy: figures 2, 11, 13-14, paragraphs 0039, 0041, 0047, 0050, 0158; Yates: paragraphs 0053-0054; Ward: figures 1, 3-6, 10a-10b, col. 3, line 65-col. 4, line 2, col. 13, lines 44-51).
In addition to Swaminathan, Shimy also discloses notifying user without moving second image from the second area of the display (notifying user by highlighting or selected area on program guide or Ad window without moving the image from the highlighted area to the video or PIP window. The image of selected area is moved to video/PIP window when user select “select” or OK to tune to the channel and view the video from the selected area - – see include, but not limited to, Shimy: figures 2, 11, 13-14, paragraphs 0039, 0041, 0047, 0050, 0158; Yates: paragraphs 0053-0054; Ward: figures 1, 3-6, 10a-10b, col. 3, line 65-col. 4, line 2, col. 13, lines 44-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Diao with the teachings including first area of display corresponding to broadcast content..., after notifying the user, receiving predetermined input independent of eye tracking circuitry as taught, for example, in Shimy (with its entirety incorporated by references) in order to yield predictable result such as allowing user to view broadcast content, or improving television information access, improving viewer interaction capabilities with the EPG (col. 1, line 60-col. 2, line 13) or allowing user to control the selection of desired content after notification thereby improving accuracy to select user desired content.

Regarding claim 4, Diao in view of Swaminathan and Shimy discloses the image processing apparatus according to claim 1, wherein the processing circuitry is configured to control the display circuitry to control the display to display a visual indicator indicating to the user that the user has been looking at the second image for longer than the predetermined time period of time (e.g., displaying visual indicator as locked active mode region, make it larger, tag object, etc. at interest area when user has looked at the “gaze recipient”/interest area longer than a predetermined time period  – see include, but not are not limited to, figures 2-3, 5, 20-22, paragraphs 0042-43, 0046-0047, 0051, 0055, 0109; Swaminathan: figures 8-13, paragraphs 0064, 0068-0069; Yates: paragraphs 0053-0054).

Regarding claim 5, Diao in view of Swaminathan and Shimy discloses the image processing apparatus according to claim 4, wherein the visual indicator comprises visually distinguishing the second image that the user has been looking at with respect to other images of the plurality of images (visually distinguishing/highlighting the gaze recipient/interest area in active mode region/tag object/icon or make the image larger than other images - see include, but not are not limited to, figures 2-3, 5, 20-22, paragraphs 0042-43, 0046-0047, 0051, 0055; Swaminathan: figures 8-13, paragraphs 0064, 0068-0069; Ward: figures 1, 3-5, 10a-10b; Yates: paragraphs 0053-0054).  

Regarding claim 6, Diao in view of Swaminathan and Shimy discloses the image processing apparatus according to claim 1, comprising a receiver configured to receive an image signal from each of a plurality of cameras (e.g., receiving image signal from each of the cameras of participants – see include, but are not limited to, figures 1, 14-15, 18, 20-22, paragraphs 0043-0046, 0059, 0061-0063; Swaminathan: figures 1, 10, paragraphs 0072-0074) and a transmitter configured to transmit a notification signal to each of the plurality of cameras (transmitter configured to transmit a notification signal/image to cameras of participants - see include, but are not limited to, figures 1, 14-15, 18, 20-22, paragraphs 005-006, 0036, 0045, 0051; Swaminathan: figures 1, 10, paragraphs 0072-0074), wherein each of the displayed plurality of images is 5Docket No. 518126USPreliminary Amendmentgenerated based on an image signal received from a respective one of the plurality of cameras (each of the images is generated based on an image signal received from a respective one of the plurality of cameras associated with respective participant -see include, but are not limited to, figures 14-15, 18, 20-22, paragraphs 0044-0046, 0059, 0061-0063); wherein:  
 	the eye tracking circuitry is configured, based on the tracked position of the at least one eye of the user, to determine when the user is looking at the second image of the displayed plurality of images (see include, but are not limited to, paragraphs 0042-0048, 0109; Swaminathan: figures 1, 10, paragraphs 064, 0067-0069, 0072-0074); and 
in response to the eye tracking circuitry determining that the user is looking at the second image, the processor circuitry is configured to control the transmitter to transmit a notification signal to a camera of the plurality of cameras from which the respective image signal on the basis of which the second image is generated is received, the notification signal notifying an operator of the camera (user/participant of camera) that the second image generated based on the respective image signal received from the camera is likely to be broadcast in place of the first image (see include, but are not limited to, figures 2, 14-15, 18, 20-22, paragraphs 0042-0046, 0059, 0061-0063, 0109; Swaminathan: figures 1, 10, paragraphs 0067-0069, 0072-0074; and also discussion in the rejection of claim 1).  

Regarding claim 7, Diao in view of Swaminathan and Shimy discloses the image processing apparatus according to claim 6, wherein: 
 	the processor circuitry is configured to control the transmitter to transmit the notification signal to the camera from which the respective image signal on the basis of which the second image is generated is received in response to the eye tracking circuitry determining that the user has been looking at the second image for longer than the predetermined time period (see include, but are not limited to, figures 2, 14-15, 18, 20-22, paragraphs 0042-0046, 0059, 0061-0063, 0109; Swaminathan: figures 1, 10, paragraphs 0072-0074).  

Regarding claim 8, Diao in view of Swaminathan and Shimy discloses the image processing apparatus according to claim 6, wherein, in response to the user interface circuitry receiving the predetermined input from the user, the processor circuitry is configured:
 	 to control the transmitter to transmit a further notification signal to the camera from which the respective image signal on the basis of which the second image is generated is received, the further notification signal notifying the operator of the camera that the second image generated based on the respective image signal received from the camera is to be broadcast in place of the first image; and to control the second image to be broadcast in place of the first image (see include, but are not limited to, figures 2, 14-15, 18, 20-22, paragraphs 0042-0046, 0059, 0061-0063, 0109 and similar discussion in the rejection of claim 6).  

Regarding claim 9, Diao in view of Swaminathan and Shimy discloses the image processing apparatus according to claim 1, wherein: each of the displayed plurality of images is a live moving image of the event captured by a respective camera in real time (live image captured in real time from cameras - see include, but are not limited to, figures 1-2, 14-15, 18, 20-22, paragraphs 0042-0046; Swaminathan: figures 8-10, paragraphs 0064, 0068-0069, 0072-0074); 
 	the eye tracking circuitry is configured to track the position of the at least one eye of the user viewing the displayed moving images, the eye tracking circuitry being configured to determine, based on the tracked position of the at least one eye of the user, when the user's gaze leaves the displayed moving images and when the leaves the displayed moving images and when user's gaze returns to the displayed moving images (tracking eye gaze leaves moving images to gaze on one locked active mode region/interest area and when user’s gaze returns to the interest area with moving images -see include, but are not limited to, figures 2, 14-15, 18, 20-22, paragraphs 0042-0049; Swaminathan: figures 8-10, paragraphs 0064, 0068-0069, 0072-0074, 0078-0079); 
	the processor circuitry is configured, in response to the eye tracking circuitry determining that the user’s gaze has left the displayed moving images, to control the display circuitry to control the display to stop displaying the displayed images in active mode region, and in response to the eye tracking circuitry determining that the user’s gaze has returned displayed moving images to control the display circuitry to control the display of the image at speed of live moving images of the event captured by the respective cameras (user’s gaze return to images for selection images for  one of the new gaze recipient/image and to control the display to display live moving images of the event captured by the respective cameras (see include, but are not limited to, figures 2, 14-15, 18, 20-22, paragraphs 0042-0049, 0059, 0061-0063, 0109, 0140-0141; Swaminathan: figures 8-10, paragraphs 0064, 0068-0069, 0072-0074, 0078-0079).
Shimy further discloses a processor circuity, in response to tracking circuitry determining user has not viewing the displayed moving images on screen (e.g., user has left the room or not viewing the displayed content), to control the display circuitry to control the display to pause the displayed moving images (pause the images in response to user leaving the room in which the program is being shown – see include, but are not limited to, Shimy: paragraphs 0137, 0157; E988: paragraph 0165), in response to the tracking circuitry determining the user has returned to the paused, displayed moving images, to control the display circuitry to control the display to resume the paused, displayed moving images at a faster speed than the speed at which the moving images were displayed in real time until at which an elapsed time of the displayed images matches an elapsed time of the live moving images of the event capture by respective cameras/sources (when user return to the seat, and the user indicates a desire to continue watching the program, the playback is of cached copy of while continuing to cache the aired program. The user may fast forward the content catch up to the aired program (fast forwarding speed is faster speed than normal) – see include, but not limited to, Shimy: figures 3, 11-12, 20, paragraphs 0137, 0139, 0148, 0157-0158, 0189-0190, Ellis: paragraph 0165).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify Diao with the teachings of controlling displayed moving images at a faster speed than the speed at which the moving images are displayed in real time until a time at which an elapsed time of the displayed moving images Preliminary Amendmentmatches an elapsed time of the live moving images as furtehr taught by Shimy in order to yield predictable result of catching up to aired program in real time (paragraph 0165).

Claims 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Diao (US 20130076853) in view of Lee et al. (US 20160311323) and Shimy et al. (US 20110069940).
Note: all documents that are directly or indirectly incorporated by reference in their entireties in Shimy (see paragraphs 0039, 0041, 0045, 0047, 0072, 0078, 0125) including Ser. No. 09/332,244 (corresponding to US 20030149988 –referred to as E988), US 6756,997 (referred to as Ward), Ser. No. 11/324,202 (corresponding to US 20100153885 –hereinafter referred to as Yates) are treated as part of the specification of Shimy (see MPEP 2163.07 b).

Regarding claim 15, Diao discloses an image processing method comprising: 
 	controlling a screen to display a plurality of live video images associated with an event (controlling a screen to display a plurality of live video images/nodes of participants associated with an event such as video conferences - see include, but are not limited to, figures 1-2, 20-22, paragraphs 0040-0048 and discussion in the rejection of claim 1); 
 	tracking a position of at least one eye of a user viewing at least one of the displayed images (see include, but are not limited to, paragraphs 0042-0043, 0045-0046);  
determining, based on the tracked position of the at least one eye of the user, when the user's gaze leaves the screen and when the user's gaze returns to the screen (see include, but are not limited to, paragraphs 0042-0043, 0045-0048 and discussed in the rejection of claim 9); and 
in response to the determining that the user's gaze has left the screen, controlling the display to change the displayed video images and, in response to determining that the user's gaze has returned to the screen displaying the video images, controlling the screen to play the displayed video images (see include, but are not limited to, paragraphs 0045-0049, and discussion in the rejection of claim 9).  
Diao does not explicitly disclose controlling the display to pause displayed video images when user’s gaze left the screen and controlling the screen to automatically resume the paused, displayed video images when the user’s gaze has returned the screen at a faster speed than a speed at which the live video images were displayed in real time.
Lee discloses determining based n tracked position of at least one eye of the user, when the user’s gaze leaves the screen and when the user’s gaze returns to the screen; and 
in response to the determining that the user’s gaze has left the screen, controlling the display to pause the displayed video image and in response to determining the display to pause the displayed video image and, in response to determining that the user’s gaze has returned to the screen displaying the paused, displayed video image, controlling the screen to resume the paused, displayed video image (controller 190 tracks point of gaze of the driver and pause/stop the displayed images when the point of gaze of the driver deviates from the screen of the display 170 resume/restart from paused point when the point of gaze of the driver returned to the screen of the display - see include, but not limited to, figures 2-3, paragraphs 0395, 0401 and discussion in “response to arguments” above). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify Diao with the teaching including control display to pause when eye’s gaze leaves the moving images and to resume when eye’s gaze returned to moving images as taught by Lee in order to yield predictable result of allowing user to view the moving image gain from the time when the point of gaze of the user deviates from the screen of the display without separate input, it is possible to improve user convenience (paragraph 0401).
Shimy in response to determining user not viewing video images (e.g., user leaves the room), controlling the display to pause the displayed video images and, in response to determining that the user has returned to view the paused, displayed video images, controlling the screen to automatically resume the paused, displayed video images at a faster speed than a speed at which the live video images displayed in real time (control the display to fast forward the playback to catch up with aired program or playback of other – see include, but not limited to, paragraphs 0137, 0157; E988: paragraph 0165; E430: figures 49-50, 104, 106, 114 and discussion in “response to arguments” above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diao in view of Lee with the teaching of automatically resume the paused, displayed video images at a faster speed than a speed at which the live video images were displayed in real time in order to yield predictable result of catching up to the aired program (see include, but not limited to, E988: paragraph 0165). 

Regarding claim 19, the limitations of a non-transitory computer readable storage medium that correspond to the limitations of the apparatus claim 15 are analyzed as discussed in the rejection of claim 15. Particularly, Diao in view of Lee and Shimy discloses a non-transitory computer-readable storage medium having stored therein an image processing program that, when executed by a computer, causes the computer to execute an image processing method comprising:  
 	controlling a screen to display a plurality of live video images associated with an event;  8Docket No. 518126US 
Preliminary Amendment tracking a position of at least one eye of a user viewing at least one of the displayed video images; 
determining, based on the tracked position of the at least one eye of the user, when the user's gaze leaves the screen when the user's gaze returns to the screen; and 
in response to the determining that the user's gaze has left the screen, controlling the display to pause the displayed video images and, in response to determining that the user's gaze has returned to the screen displaying the paused, displayed video images, controlling the screen to automatically resume the paused, displayed video images at a faster rate than a speed at which the live video images were displayed in real time (see include, but are not limited to, discussion in the rejection of claim 15 and see include, but not limited to, Diao: paragraphs 0040-0048; Lee: paragraphs 0395, 0401; Shimy: paragraphs 0137, 0157; E988: paragraph 0165).  

Regarding claim 21, Diao in view of Lee and Shimy discloses the image processing method according to claim 19, wherein the resumed displayed moving images are displayed at the faster rate until an elapsed time of the displayed moving images catches up with an elapsed time of live video images of the event (e.g., catch up with aired program - see discussion in the rejection of claim 9 and see include, but not limited to, Shimy: figures 3, 11-12, 20, paragraphs 0137, 0148, 0157-0158, 0189-0190, Ellis: paragraph 0165).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka (US 20130347047) discloses content reproduction device, method and system (see also para. 0083,  which discloses automatically resume/play content in faster speed).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/
Primary Examiner, Art Unit 2426   

August 5, 2021